DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
Claim 6 is withdrawn.
Claims 1-5, 7-20 are addressed on the merits herein.

Priority
The pending Application is a CIP of 15584580.  Applicant elected an embodiment (pursuant to the restriction requirement) that is only disclosed in the pending Application and not 15584580.  Thus, as the election pertains to the pending claims, the priority date is the effective filing date of the pending application.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 9-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Singh (US 2015/0272624).
Re claim 1, Singh discloses a human support structure (100) comprising: 
at least one support (114) against which configured to support at least one part of a human body ([0017]); 
a base (116); 
a first motion transmitting assembly (one of 200) comprising first (220b) and second link members (220c) joined to each other (at 240a) for pivoting movement around a first shared axis (at 240a) and defining a first unit (200); 
the first link member (220b) joined to a component (270b) for pivoting movement around a first axis (along 250b),
 the second link member (220c) joined to a component (270c) for pivoting movement around a second axis (along 250c); 
a second motion transmitting assembly (another 200) comprising third (220b) and fourth link members (220c) joined to each other (at 240a) for pivoting movement around a second shared axis (along 240a) and defining a second unit (200), 
the third link member (220b) joined to a component (270b) for pivoting movement around a third axis (along 250b), 
the fourth link member (220c) joined to a component (270c) for pivoting movement around a fourth axis (along 250c),
the first and second motion transmitting assemblies (200, 200) cooperating between at least one of: a) each other (200); b) at least two of the at least one support (114); and c) the base (116) and at least one support (114) to guide relative movement between the at least one support (114) and the base (116), 
the human support structure (200) configured so that the first and second units (200, 200) can be selectively and controllably relatively repositionable (Fig. 3) while maintaining a relative position (as when 114 moves with respect to 116, the position of each 200 is maintained in the same position on 116 and 114) of: a) at the first (200b) and second link members (220c) on the first unit (one unit 200); and b) the third (220b) and fourth link members (220c) the second unit (an additional 200) to change how relative movement between the at least one support (114) and base (116) is guided (Fig. 3),
wherein at least one of: a) the first shared axis (at 240a): b) the first axis (along 250b): and c) the second axis (along 250c) is non-parallel to another (Fig. 3) of: a) the first shared axis (at 240a): b) the first axis (along 250b): and c) the second axis (along 250c, as the axis of rotation of 22b/22c with respect to 24b, and the axis of pivoting of 220b/220c with respect to 270b/270c are all non-parallel).
Re claim 5, Singh discloses the human support structure according to claim 1 wherein the human support structure (100) is configured so that the first and second units (200, 200) can be selectively and controllably relative repositioned by pivoting (Fig. 2, at least portion 270a) at least one of the first and second units (200) relative to the other of the first and second units (200). 
Re claim 9, Singh discloses the human support structure according to claim 1 wherein the support (100) is one of: a) a seat (100 is a seat for a bone fragment as per [0017]); b) an armrest; c) a back support surface; and d) a cradle for an infant.
Re claim 10, Singh discloses the human support structure according to claim 1 wherein the first unit (200) comprises additionally the components (230a, 240a) to which the first and second link members (220b/220c) are joined (Fig. 3).
Re claim 11, Singh discloses the human support structure according to claim 1 wherein the second unit (additional 200) comprises additionally the components (230a, 240a) to which the third and fourth link members (220b/220c) are joined (Fig. 3).
Re claim 12, Singh discloses the human support structure according to claim 11 wherein one of the additional components (230a, 240a) to which one of the first (220b) and second link members (220c) is joined is pivotably connected (via 260a) to one of the components (another 230a, another 240a) to which one of the third and fourth link members (200b/200c on an additional 200) is joined in a manner to allow the first and second units (200, 200) to be relatively repositioned (Fig. 2, at least at 270a).
Re claim 13, Singh discloses the human support structure according to claim 1 further comprising a drive (260a, 260b, 260c) for moving at least one of the first and second units (200, 200) to thereby effect relative repositioning (Fig. 2-3, [0017], [0020] at least at 270a) of the first and second units (200, 200).
Allowable Subject Matter
Claims 2-4, 7-8, 14-20 are allowed.

Response to Arguments 
Claim Rejections 35 USC 103:  Applicant’s arguments with respect to all claims have been considered but are moot as they do not apply to any of the references relied upon in the above rejection.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635